An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

NICKI BOYD, l N0. 67938
Appellant, . l
, f” E
vs- l5” SEE 3
THE STATE OF NEVADA, 1
Respondent,  Z 9 EMS

— 

 

ORDER DISMISSING APPML

This appeal was initiatecl by‘the ﬁling of a pro se appeal.
Eighth Judicial District Court, Clark Cmmty; Douglas Smith, Judge.
Because no statute or court rule permits an appeal fmm an
Carder to transport a defendant, we lack jurisdiction. Castillo v. State, 106
Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accerdingly, we

ORDER this appeal DISMISSED.

(  1. Run—- 1J.

Saitta

I ?
m‘w J. (Am , J. \
Pickering

cc: Hon‘ Jennifer P. Togliatti, District Judge
Hon. Douglas Smith, District Judge
Nicki Boyd
Rochelle T. Nguyen
Attorney General/Carson City
Clark Ccunty District Attorney
Eighth District Court Clerk

GibbonS